UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-7133


CHAUNCEY ANTONIO HILL,

                Petitioner - Appellant,

          v.

GREGG L. HERSHBERGER; THE ATTORNEY GENERAL OF THE STATE OF
MARYLAND,

                Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     Peter J. Messitte, Senior District
Judge. (8:12-cv-02386-PJM)


Submitted:   November 26, 2013             Decided:   December 5, 2013


Before DAVIS, KEENAN, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Chauncey Antonio Hill, Appellant Pro Se.    Edward John Kelley,
OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Chauncey    Antonio    Hill           seeks    to       appeal    the   district

court’s    order     denying    relief         on     his    28    U.S.C.       § 2254    (2006)

petition.       The order is not appealable unless a circuit justice

or judge issues a certificate of appealability.                                 See 28 U.S.C.

§ 2253(c)(1)(A) (2006).          A certificate of appealability will not

issue     absent     “a    substantial          showing           of     the    denial    of    a

constitutional right.”          28 U.S.C. § 2253(c)(2) (2006).                         When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating            that     reasonable         jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                   Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El       v.    Cockrell,          537    U.S.    322,    336-38

(2003).        When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                                  Slack,

529 U.S. at 484-85.

               We have independently reviewed the record and conclude

that Hill has not made the requisite showing.                                  Accordingly, we

deny    Hill’s     motions     for    a    certificate             of    appealability         and

dismiss the appeal.          We dispense with oral argument because the

facts    and    legal     contentions          are    adequately          presented      in    the



                                                2
materials   before   this   court   and   argument   would   not    aid   the

decisional process.



                                                                   DISMISSED




                                    3